833 F.2d 309Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry R. DORSEY, Plaintiff-Appellant,v.CITY OF BALTIMORE, Defendant-Appellee,andRichard PHILLIPS, a Baltimore City Police Officer, Defendant.
No. 87-7177.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1987.Decided Nov. 6, 1987.

Larry R. Dorsey, appellant pro se.
Benjamin L. Brown, J. Shawn Alcarese, Baltimore City Law Department, for appellee.
Before SPROUSE and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Larry R. Dorsey appeals the district court's order granting the City of Baltimore's motion to dismiss his 42 U.S.C. Sec. 1983 action.  Our review of the record discloses that this appeal is without merit.  Dorsey has made no allegations in the papers he has filed in district court or on appeal suggesting that his constitutional rights were violated due to a municipal policy or custom.  Contrary to Dorsey's assertion, a city may not be held liable under Sec. 1983 based on the theory of respondeat superior.    Monell v. Department of Social Services, 436 U.S. 658, 690-91 (1978).  Therefore, we affirm the judgment below.  We dispense with oral argument because it would not significantly aid the decisional process.


2
AFFIRMED.